      Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 1 of 13 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SANDY POINT DENTAL PC,                )
                                      )Plaintiff,
v.                                    )
                                      )
THE CINCINNATI INSURANCE COMPANY,     )
THE CINCINNATI CASUALTY COMPANY,      )
THE CINCINNATI INDEMNITY COMPANY,     )                       Jury Trial Demanded
THE CINCINNATI INSURANCE COMPANIES, )
                          Defendants, )

                                          COMPLAINT

      Plaintiff SANDY POINT DENTAL PC (“Plaintiff”), for its Complaint against
Defendants THE CINCINNATI INSURANCE COMPANY, THE CINCINNATI CASUALTY
COMPANY, THE CINCINNATI INDEMNITY COMPANY, THE CINCINNATI
INSURANCE COMPANIES ("Defendants"), allege as follows:

                                         INTRODUCTION

1.     Plaintiff is an Illinois professional corporation with its principal place of business at 545

N. Rand Road in Lake Zurich, Illinois.

2.     Plaintiff provides dental services and is operated by licensed dentists.

3.     Plaintiff has been forced, by recent orders issued by the State of Illinois, to cease most of

its operations — through no fault of their own — as part of the State’s efforts to slow the spread

of the COVID-19 global pandemic. The State has deemed elective dental work that is not an

emergency as not essential, which includes cleaning and various other routine work that affects

over 95% of Plaintiff's business.

4.     The closures mandated by these State orders present an existential threat to these small,

local businesses such as Plaintiff that employ hundreds of Illinois residents. Plaintiff in particular

has 10 employees.




                                                    1
      Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 2 of 13 PageID #:2




5.     To protect its businesses from situations like these, which threaten its livelihoods based on

factors wholly outside of its control, Plaintiff obtained business interruption insurance from

Defendants.

6.     A copy of the full insurance policy is attached hereto as Exhibit A. The policy pays for loss

of business income (page 60 of the PDF, section b. Business Income and Extra Expense, see

section (1) Business Income, and section 4 on page 61 of the PDF, "Civil Authority. We will pay

for the actual loss of "Business Income" you sustain and "Extra Expense" you incur caused by

action of civil authority that prohibits access to the "premises" due to direct physical "loss" to

property, other than at the "premises", caused by or resulting from any Covered Cause of Loss.)

7.     In breach of its insurance obligations that it voluntarily undertook in exchange for

Plaintiff’s premium payments, Defendants have denied Plaintiff's claims arising from the State-

ordered interruption of their businesses.

8.     As a result, Plaintiff now brings this action against Defendants for their failure to honor

their obligations under commercial business owners insurance policies issued to Plaintiff, which

provide coverage for losses incurred due to a necessary suspension of their operations, including

when their businesses are forced to close due to a government order.

9.     On March 15, 2020, during the term of the policies issued by Defendants to Plaintiffs,

Illinois Governor Pritzker issued an order first closing all restaurants, bars, and movie theaters to

the public in an effort to address the ongoing COVID-19 pandemic. A few days later, on March

20, 2020, Governor Pritzker ordered all “non-essential businesses” to close. The particulars of that

order left dental offices able to do emergency work but not routine work. The March 15 and March

20 orders are hereinafter collectively referred to as the “Closure Orders.”




                                                 2
      Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 3 of 13 PageID #:3




10.    The closure orders named healthcare workers as essential so long as they were doing

essential work. The American Dental Association (“ADA”) issued an advisory opinion telling

dentists that elective and routine matters should be postponed during the quarantine period for the

sake of patient and staff health. (Found at https://www.ada.org/en/press-room/news-releases/2020-

archives/march/ada-calls-upon-dentists-to-postpone-elective-procedures.)

11.    The ADA reiterated these guidelines, and also stated that Dentists were to heed the Illinois

Governor's April 30 Interim Postponement Recommendation, & to maintain focus on urgent and

emergency dental care only. (Found at https://www.ada.org/en/press-room/news-releases/2020-

archives/april/summary-of-ada-guidance-during-the-covid-19-

crisis?utm_source=adaorg&utm_medium=adahomerotator&utm_content=interim-

statement&utm_campaign=covid-19 .)

12.    Due to the American Dental Association’s prominence, it is the industry standard for due

care and proper procedure.

13.    Dentists who act against the ADA’s guidelines can be sued for not practicing due care, and

can have their licenses suspended or otherwise impeded by the Illinois Department of Financial &

Professional Regulation for not practicing such due care.

14.    Additionally, the Center for Disease Control and Prevention (“CDC”) has made the same

recommendation.      (Found     at    https://www.cdc.gov/oralhealth/infectioncontrol/statement-

COVID.html .) The Illinois State Dental Society ("ISDS") concurred in these guidelines on March

23,   2020.   (Found    at:   https://www.isds.org/news-details/2020/03/23/3.23.20-isds-revises-

recommendation-after-governor-issues-shelter-in-place-order .)




                                                3
      Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 4 of 13 PageID #:4




15.    The interpretation of these three bodies, the ADA, ISDS, and CDC, maintains the industry

standard of due care, and as such create the legal effect of making those nonessential procedures

forbidden.

16.    Therefore due to the orders of the Illinois Governor and the COVID virus crisis, a dental

practice that mostly does routine procedures is effectively shut down during the duration of the

crisis. The Plaintiff has been forced to halt ordinary operations, resulting in substantial lost

revenues.

17.    Defendants have been paid premiums and are contractually obligated to cover losses

related to this work shut down.

18.    But despite Defendants’ promise in its policies to cover the Plaintiff’s business interruption

losses when the government forces them to close, Defendants have issued a denial to Plaintiff for

any losses related to the Closure Orders – within a very short period of receiving Plaintiff’s claims

– and without first conducting any meaningful coverage investigation, let alone a “reasonable

investigation based on all available information” as required under Illinois law.

19.    A copy of the denial to Plaintiff's claim is attached hereto as Exhibit B. It claims in relevant

part "From a Civil Authority cause of loss perspective, there must be direct physical damage from

a covered proper cause of loss that eliminates access to your property."

20.    Defendants agent’s only reason to Plaintiff for their categorical assertion that Plaintiff's

losses are not covered, is based on the assertion that the presence of the coronavirus, which led to

the Closure Orders that prohibited Plaintiffs from operating their businesses, does not constitute

“direct physical damage.”

21.    But Defendants’ conclusory statement that the actual or alleged presence of a substance

like COVID-19 does not result in property damage is contrary to the law in Illinois. Illinois courts




                                                  4
      Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 5 of 13 PageID #:5




have consistently held that the presence of a dangerous substance in a property constitutes

“physical loss or damage.” See, e.g., Bd. of Educ. of Twp. High Sch. Dist. No. 211 v. Int’l Ins. Co.,

720 N.E.2d 622, 625–26 (Ill. Ct. App. 1999), as modified on denial of reh’g (Dec. 3, 1999).

22.    Moreover, unlike many commercial property policies available in the market, the policies

sold by Defendants do not include an exclusion for loss caused by a virus. The policy has rules

and conditions regarding bacteria, but a virus is not a bacterium.

23.    Thus, Plaintiffs reasonably expected that the insurance they purchased from Defendants

included coverage for property damage and business interruption losses caused by viruses like the

COVID-19 coronavirus.

24.    If Defendants had wanted to exclude pandemic-related losses under the Plaintiffs’ policies

it easily could have attempted to do so on the front-end with an express exclusion. Instead,

Defendants waited until after it collected Plaintiff's premiums, and after a pandemic and the

resulting Closure Orders caused catastrophic business losses to Plaintiff, to try to limit its exposure

on the backend through its erroneous assertion that the presence of the coronavirus is not “physical

loss” and therefore is not a covered cause of loss under its policies.

25.    The insurance industry has created specific exclusions for pandemic related losses under

similar commercial property policies.

26.    The fact that the insurance industry has created specific exclusions for pandemic related

losses under similar commercial property policies undermines Defendants' assertion that the

presence of a virus, like the coronavirus, does not cause physical loss or damage to property.

27.    Thus, Defendants' wholesale, cursory coverage denials are arbitrary and unreasonable, and

inconsistent with the plain law in Illinois, and the facts and plain language of the policies it issued.

These denials appear to be driven by Defendants' desire to preempt its own financial exposure to




                                                   5
      Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 6 of 13 PageID #:6




the economic fallout resulting from the COVID-19 crisis, rather than to initiate, as Defendants are

obligated to do, a full and fair investigation of the claims and a careful review of the policies they

sold to Plaintiff in exchange for valuable premiums.

28.     As a result of Defendants' wrongful denial of coverage, Plaintiff files this action for a

declaratory judgment establishing that they are entitled to receive the benefit of the insurance

coverage they purchased, for indemnification of the business losses they have sustained, for breach

of contract, and for bad faith claims handling under 215 ILCS 5/155.

                                               PARTIES

29.     Plaintiff is an Illinois professional corporation, operating in Illinois and licensed in Illinois,

with its principal place of business in Lake Zurich, Illinois. Plaintiff has a Commercial Insurance

Policy from Defendants, Policy No. ECP 026 96 01, which covered losses for occurrences at

Plaintiff's business.

30.     Defendants are a group of insurance companies acting in unison, engaged in the business

of selling insurance contracts to commercial entities such as Plaintiff in Illinois and elsewhere.

31.     Defendants are incorporated in the State of Ohio and maintains their principal place of

business in Ohio.

                                    JURISDICTION & VENUE

32.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is complete

diversity between the parties and the amount in controversy exceeds $75,000, exclusive of interest

and costs.

33.     This Court has personal jurisdiction over Defendants pursuant to the Illinois “long arm

statute,” 735 ILCS 5/2-209, because Defendants have submitted to jurisdiction in this state by: (a)

transacting business in Illinois; (b) contracting to insure a person, property or risk located within




                                                    6
      Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 7 of 13 PageID #:7




Illinois at the time of contracting; and (c) making a contract substantially connected with Illinois.

See 735 ILCS 5/2-209(1), (4), (7). In addition, Defendants exercise substantial, systematic and

continuous contacts with Illinois by doing business in Illinois, serving insureds in Illinois, and

seeking additional business in Illinois.

34.     This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201 because an

actual controversy exists between the parties as to their respective rights and obligations under the

Policy with respect to the loss of business arising from the civil authority event detailed below.

35.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omission giving rise to Plaintiff’s claims occurred within the Northern District

of Illinois.

                                   FACTUAL ALLEGATIONS

36.     Plaintiff incorporates by reference, as if fully set forth herein, the allegations in paragraphs

1–33 above.

A. Defendants' Policies.

37.     In exchange for substantial premiums, Defendants sold commercial property insurance

policies promising to indemnify the Plaintiff for losses resulting from occurrences, including the

necessary suspension of business operations at any insured location caused by a government order,

during the relevant time period (each a “Policy” and collectively, the “Policies”). (See

aforementioned Exhibit A.)

38.     Each Policy was issued to Plaintiff at their principal places of business in Illinois. The

Policy provides broad coverage for losses caused by any cause unless expressly excluded. The

Defendants' Policies do not exclude losses from viruses or pandemics. Thus, the Policies purchased

by the Plaintiff cover losses caused by viruses, such as COVID-19.




                                                   7
      Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 8 of 13 PageID #:8




39.     In addition to property damage losses, Defendants also agreed to pay for the actual loss of

Business Income sustained by Plaintiff due to the necessary suspension of Plaintiff’s operations

during the period of business interruption "caused by action of civil authority."

40.     Section G.2. of the Policy has this definition: ""Business Income" means the: a. Net Income

(net profit or loss before income taxes) that would have been earned or incurred; and b. Contiuing

normal operating expenses incurred including payroll."

B. The Plaintiff’s Losses Due to the Coronavirus Pandemic and the Closure Orders.

41.     On March 11, 2020, the World Health Organization declared that the emerging threat from

the novel coronavirus—otherwise known as COVID-19—constituted a global pandemic.

42.     Emerging research on the virus and recent reports from the CDC indicate that the COVID-

19 strains physically infect and can stay alive on surfaces for at least 17 days, a characteristic that

renders property exposed to the contagion potentially unsafe and dangerous.

43.     Other research indicates that the virus may linger on surfaces for up to four weeks in low

temperatures.

44.     In response to the pandemic, and the spread of the coronavirus in the Greater Chicago Area

and throughout Illinois, on 3/20/2020 Illinois Governor Pritzker issued Executive Order 2020-10,

requiring, inter alia, that non-essential operations must cease.

45.     The Governor of Illinois’ Executive Orders and the implementing bodies supplement

thereto were issued in direct response to these dangerous physical conditions, and prohibited the

public from accessing Plaintiff’s dental offices for routine matters, thereby causing the necessary

suspension of over 95% of Plaintiff’s operations and triggering the Defendants’ coverage

responsibilities.




                                                  8
      Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 9 of 13 PageID #:9




46.    Governor Pritzker’s March 20, 2020 Closure Order (Executive Order 2020-10) was made

in direct response to the continued and increasing presence of the coronavirus on property or

around Plaintiff’s premises.

47.    As a result of these catastrophic losses, Plaintiff has lost substantial revenue.

                          COUNT I: DECLARATORY JUDGMENT

48.    Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

paragraphs 1 - 47 above, as though fully pleaded herein.

49.    The Policy is an insurance contract under which Defendants were paid premiums in

exchange for their promise to pay Plaintiff's losses for claims covered by the Policy, such as

business losses incurred as a result of the government orders forcing them to close their businesses.

50.    Plaintiff has complied with all applicable provisions of the Policies, including payment of

the premiums in exchange for coverage under the Policies.

51.    Defendants have arbitrarily and without justification refused to reimburse Plaintiff for any

losses incurred by Plaintiff in connection with the covered business losses related to the Closure

Orders and the necessary interruption of their businesses stemming from the COVID-19 pandemic.

52.    An actual case or controversy exists regarding Plaintiff's rights and Defendants' obligations

under the Policies to reimburse Plaintiff for the full amount of losses incurred by Plaintiff in

connection with Closure Orders and the necessary interruption of its businesses stemming from

the COVID-19 pandemic.

53.    Pursuant to 28 U.S.C. § 2201, Plaintiff seeks a declaratory judgment from this Court

declaring the following: (a) Plaintiff's losses incurred in connection with the Closure Orders and

the necessary interruption of their businesses stemming from the COVID-19 pandemic are insured

losses under the Policies; (b) Defendants have waived any right they may have had to assert




                                                 9
      Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 10 of 13 PageID #:10




defenses to coverage or otherwise seek to bar or limit coverage for Plaintiff's losses by issuing

blanket coverage denials without conducting a claim investigation as required under Illinois law;

and (c) Defendants are obligated to pay Plaintiff for the full amount of the losses incurred and to

be incurred in connection with the covered business losses related to the Closure Orders during

the necessary interruption of their businesses stemming from the COVID-19 pandemic.

                            COUNT II: BREACH OF CONTRACT

54.     Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

paragraphs 1 - 47 above, as though fully pleaded herein.

55.     Each Policy is an insurance contract under which Defendants were paid premiums in

exchange for its promise to pay Plaintiff's losses for claims covered by the Policy, such as business

losses incurred as a result of the government orders forcing them to close their businesses.

56.     Plaintiff has complied with all applicable provisions of the Policies, including payment of

the premiums in exchange for coverage under the Policies, and yet Defendants have abrogated

their insurance coverage obligations pursuant to the Policy's clear and unambiguous terms.

57.     By denying coverage for any business losses incurred by Plaintiff in connection with the

Closure Orders and the COVID-19 pandemic, Defendants have breached their coverage

obligations under the Policies.

58.     As a result of Defendants breaches of the Policies, Plaintiff has sustained substantial

damages for which Society Insurance is liable, in an amount to be established at trial.

  COUNT III: STATUTORY PENALTY FOR BAD FAITH DENIAL OF INSURANCE
                         UNDER 215 ILCS 5/155

59.     Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

paragraphs 1 - 47 above, as though fully pleaded herein.




                                                 10
      Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 11 of 13 PageID #:11




60.     Upon receipt of the Closure Order Claims, Defendants immediately denied the claims

without conducting any investigation, let alone a “reasonable investigation based on all available

information” as required under Illinois law. See 215 ILCS 5/154 et. seq.

61.     Defendants' denials were vexatious and unreasonable.

62.     Defendants' denials constitute “improper claims practices” under Illinois law—namely

Society Insurance’s (1) refusals to pay Plaintiff's claims without conducting reasonable

investigations based on all available information and (2) failure to provide reasonable and accurate

explanations of the bases in its denials. See 215 ILCS 5/154.6 (h), (n).

63.     Therefore, pursuant to 215 ILCS 5/155, Plaintiff requests that, in addition to entering a

judgment in favor of Plaintiffs and against Defendants for the amount owed under the Policies at

the time of judgment, the Court enter a judgment in favor of Plaintiff and against Defendants for

an amount equal to the greater of (1) 60% of the amount which the trier of fact finds that Plaintiff

is entitled to recover under the Policies, exclusive of costs; and (2) $60,000 per Plaintiff. See 215

ILCS 5/155.

64.     Plaintiff further requests that the Court enter a judgment in favor of Plaintiff and against

Defendants in an amount equal to the attorney fees and costs incurred by Plaintiff for the

prosecution of this coverage action against Defendants, which amount will be proved at or after

trial, pursuant to 215 ILCS 5/155.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray that the Court:

1. Enter a declaratory judgment on Count II of the Complaint in favor of Plaintiff and against

Defendants, declaring as follows:




                                                 11
     Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 12 of 13 PageID #:12




        (a) Plaintiff's losses incurred in connection with the Closure Orders and the necessary
interruption of their businesses stemming from the COVID-19 pandemic are insured losses under
the Policies;
        (b) Defendants have waived any right it may have had to assert defenses to coverage or
otherwise seek to bar or limit coverage for Plaintiff's losses by issuing blanket coverage denials
without conducting a claim investigation as required under Illinois law; and
        (c) Defendants are obligated to pay Plaintiff for the full amount of the losses incurred and
to be incurred in connection with the covered business losses related to the Closure Orders during
the shelter in place period and the necessary interruption of their businesses stemming from the
COVID-19 pandemic.

2. Enter a judgment on Count II of the Complaint in favor of Plaintiff and against Defendants

(jointly and severably) and award damages for breach of contract in an amount to be proven at

trial;

3. Enter a judgment on Count III of the Complaint in favor of Plaintiff and against Defendants

(jointly and severably) in the amount equal to amount equal to the greater of (1) 60% of the amount

which the trier of fact finds that Plaintiff is entitled to recover under the Policies, exclusive of

costs; and (2) $60,000 per Plaintiff;

4. Enter a judgment in favor of Plaintiff and against Defendants (jointly and severably) in an

amount equal to all attorney fees and related costs incurred for the prosecution of this coverage

action against Defendants, pursuant to 215 ILCS 5/155, which amount to be established at the

conclusion of this action;

5. Award to Plaintiff and against Defendants (jointly and severably) prejudgment interest, to be

calculated according to law, to compensate Plaintiff for the loss of use of funds caused by

Defendants wrongful refusal to pay Plaintiff for the full amount in costs incurred in connection

with Closure Order Claims.

6. Award Plaintiff such other, further, and additional relief as this Court deems just and

appropriate.

                                        JURY DEMAND



                                                12
    Case: 1:20-cv-02160 Document #: 1 Filed: 04/06/20 Page 13 of 13 PageID #:13




Plaintiff hereby demands trial by jury on all issues so triable.

                   Respectfully submitted this __________ day of April 2020.

                                     s/Charles A. Silverman
                                   Charles Aaron Silverman PC
                                    8800 Bronx Ave #100-F
                                        Skokie, IL 60077
                                         (312) 526-3201
                                    CSilverman@cas-pc.com




                                                 13
